Title: From James Madison to Louis F. Delesdernier, 4 March 1806 (Abstract)
From: Madison, James
To: Delesdernier, Louis F.


                    § To Louis F. Delesdernier. 4 March 1806, Department of State. “I enclose an extract from the Gazette, stating under the head of St. John’s, 20 Jany. the condemnation at the Court of Vice Admiralty there of the Sloop Falmouth, which had been seized, in October last, by the Union Cutter, under the direction of a British officer of the Customs, for receiving plaster of Paris out of a British Vessel, off Snug Coove, in the Island of Campo Bello. As this decision may be very interresting in respect to the Boundary of the United States, I request you to be pleased to transmit me a sketch of the part of the Bay of Passamaquaddy including the passage in question and such other information as may be of service to elucidate the subject; as also a transcript of the case from the Register’s office at St. John’s.”
                